Citation Nr: 0401902	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  99-20 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico



THE ISSUE

Entitlement to service connection for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M.Cooper, Counsel



INTRODUCTION

The veteran had active honorable military service from 
December 1942 to December 1945.  Service from February 1948 
to August 1948 was under conditions other than honorable.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision which 
determined that new and material evidence had not been 
submitted to reopen claims of entitlement to service 
connection for hearing loss and residuals of ear infections.  
In a January 2001 Board decision, it was determined that new 
and material evidence had been submitted to reopen the 
veteran's claims for service connection.  The claims were 
remanded to the RO for additional development at that time.  

In a February 2003 RO decision, service connection for otitis 
externa was granted with a 0 percent (noncompensable) 
evaluation, constituting a grant of the benefits sought on 
appeal regarding that issue.  However, the veteran's claim 
for entitlement to service connection for bilateral hearing 
loss remained denied and such issue remains in appellate 
status.  

On December 31, 2003, the veteran's motion to advance his 
case on the Board docket was granted pursuant to 38 U.S.C. 
§ 7107 and 38 C.F.R. § 20.900(c) (2003).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In this case, the Board notes that a June 1999 VA 
audiological evaluation noted that the veteran complained of 
pain and discharge bilaterally, difficulty understanding 
speech and a history of "ear fungus" that began during 
active military service.  Mild to severe sensorineural 
hearing loss, bilaterally, beginning at 1500 hertz.  

A December 1999 medical statement was submitted which noted 
that the veteran had hearing loss, which was documented by 
the audiology service for several years.  The examiner 
indicated that from her understanding of the veteran's past 
history, there was a reasonable possibility that the 
veteran's military experiences contributed to his current 
audiological status.  

VA medical records essentially show that the veteran was 
diagnosed with mild to severe sensorineural hearing loss, 
bilaterally.  

The veteran underwent a VA audiological examination in 
November 2002.  The veteran reported difficulty in all 
listening situations.  He indicated that he was diagnosed 
with a "fungus" in his right ear while on active duty and 
complained of constant pressure in that ear.  He denied any 
military and recreational noise exposure but noted some post-
service occupational noise exposure in his job as a butcher.  
The veteran also reported unilateral tinnitus which began 
during service.  The diagnosis was mild to moderate 
sensorineural hearing loss in both ears at 1500-4000 hertz.  
The examiner indicated that he loss appeared to be of 
cochlear origin.  It was noted that as a clinical 
audiologist, the examiner could only provide an opinion 
regarding hearing loss and tinnitus.  The examiner stated 
that the veteran's hearing loss was sensorineural in nature 
with no conductive component evident on examination.  It was 
opined that since the veteran denied military noise exposure, 
the examiner could only provide conjecture that his hearing 
loss must have occurred post-discharge.  It was recommended 
that an opinion regarding the etiology of his "ear infection 
residuals" be provided by an ear, nose and throat physician.  

On VA ear disease examination in January 2003, the veteran 
reported a history of recurrent otitis externa, which began 
during active military service.  He also complained of 
significant bilateral hearing loss.  The examiner concluded 
that the veteran's recurrent ear infections were as likely as 
not related to his original episode of fungal otitis external 
during military service.  

In a September 2003 statement, the veteran's representative 
pointed out that the VA examiners did not provide an opinion 
on the question of whether the veteran's hearing loss was 
secondary to his service-connected otitis externa.  VA 
regulations provide that where "diagnosis is not supported 
by the findings on the examination report or if the report 
does not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes." 38 C.F.R. § 4.2 (1996); see 38 C.F.R. 
§ 19.9 (1996). Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  

Accordingly, this case is REMANDED to the RO for the 
following action:


1.  The RO should refer the veteran's 
claims folder to the examiner who 
provided January 2003 ear disease 
examination.  After reviewing the claims 
folder the examiner should provide an 
opinion as to whether it is at least as 
likely as not that all or part of the 
veteran's current hearing loss is a 
result of the service connected otitis 
externa.  The examiner should provide a 
rationale for the opinion.  If the 
examiner is unavailable, another 
qualified medical professional may 
provide the necessary opinion.

2.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The case should then be returned to the Board, if otherwise 
in order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


